*463Judgment, Supreme Court, New York County (Kibbie F. Payne, J.), rendered April 1, 2009, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing her to concurrent terms of six months, with five years’ probation and restitution in the amount of $3,000, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). The probative value of defendant’s theft-related convictions on the issue of credibility outweighed their prejudicial effect, which the court minimized by placing limits on the People’s elicitation of underlying facts.
To the extent anything in the prosecutor’s summation could be viewed as mischaracterizing defendant’s theory of defense, the court took sufficient curative actions. Defendant’s remaining summation claims are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal (see People v Overlee, 236 AD2d 133 [1997], Iv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], Iv denied 81 NY2d 884 [1993]). Concur — Mazzarelli, J.P., Acosta, Richter, Abdus-Salaam and Román, JJ.